Appeal from a judgment of the County Court of Tompkins County (Rowley, J.), rendered July 2, 2004, convicting defendant upon his plea of guilty of the crimes of rape in the third degree and sodomy in the third degree.
Defendant pleaded guilty to rape in the third degree and sodomy in the third degree, waived his right to appeal and was sentenced to an aggregate prison term of 2 to 4 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Inasmuch as our review of the record discloses that defendant voluntarily, knowingly and intelligently entered a guilty plea, waiving all appeal rights, and received a lawful sentence, we agree with defense counsel that there are no nonfrivolous issues of arguable merit. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.